DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2020 is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant accidently placed “)” into the claim following the word power. Claim 15 is objected to Applicant wrote “characterised” when it would appear as though it should be –characterized--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 4, the phrase "for example", and “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, Examiner will be interpreting the claim 4 as having rods made of Ferrite, with a foil conductor.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2004/0218406).

In regard to claim 1:
A wireless power transfer arrangement for a wireless power transfer from a primary side across an airgap to a secondary side by inductive coupling (Figs. 3-5 & Abs.), wherein a) the primary side (Figs. 3-5 Item left part of Figs.) includes a power input for receiving an input power (Figs. 3-5 Item Vs), an 

In regard to claim 13:
further comprising a secondary side (Figs. 3 -5 Item left part) that includes: - the current sensing arrangement adapted to produce the current sense signal (Figs. 3 -5 Items one of the two current detectors/sensors), - the power transfer controller adapted to control the wireless power transfer based on the current sense signal (Figs. 3-5 Item “Primary current feedback frequency control”, switches S1/S2 

In regard to claim 14:
 further comprising a current sensing device adapted to sense an AC current flowing from the secondary resonator of the wireless power transfer arrangement to the output stage of the wireless power transfer arrangement (Figs. 3-5 Item the current detectors/sensors on the left side of the figure).  

In regard to claim 15:
A method for a wireless power transfer from a primary side across an airgap to a secondary side by inductive coupling (Figs. 3-5 & Abs.), including a) converting an input power received at a power input (Figs. 3-5 Item Vs) of the primary side (Figs. 3-5 Item left part of Figs.) to a primary AC power using an input stage (Figs. 3 & 4 Items SH and SL) and receiving the primary AC power (Figs. 3 -5 Item left coil) and inducing a magnetic field using a primary resonator (Figs. 3-5 Item left coil & Par. [0003] i.e. inductively coupled) a) converting the power received through the magnetic field to a secondary AC power using a secondary resonator (Figs. 3 -5 Item left part and right part) and converting the secondary AC power to a DC output power using an output stage with a controllable rectifier (Figs. 3-5 Item .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2004/0218406).


Jang discloses the wireless power transfer arrangement according to claim 1, wherein the current sensing device includes a first stage current sensing device.
However, Jang does not explicitly disclose a second stage current sensing device linked to an output of the first stage current sensing device.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have duplicated the current sensing devices since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co.,193 USPQ 8.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2004/0218406).

In regard to claim 3: 
Jang discloses the wireless power transfer arrangement according to claim 1, including the first stage current sensing device (Figs. 3-5 Item one of the two current detectors/sensors).  
 However Jang does not explicitly disclose a first current transformer having a first conversion ratio between 10:1 and 80:1, preferably between 15:1 and 50:1 and even more preferably between 20:1 and 30:1 and wherein the second stage current sensing device includes a second current transformer having a second conversion ratio between 20:1 and 600:1, preferably between 100:1 and 300:1 and more preferably between 150:1 and 250:1, wherein the first conversion ratio and the second conversion ratio are chosen such that the current sensing device has an overall conversion ratio between 100:1 and 30'000:1, preferably between 500:1 and 15'000:1 and more preferably between 2000:1 and 10'000:1.  
.  

Claims 5, & 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2004/0218406) in view of Klein et al. (US 2018/0294727).

In regard to claim 5: 
Jang discloses the wireless power transfer arrangement according to claim 1, including a control arrangement (Figs. 3-5 Item “Primary current feedback frequency control”, switches S1/S2 based on the current signal which in fact causes a feedback reaction on the wireless power transfer and on the control of SL and SH) for controlling the controllable rectifier (Figs. 3-5 Item PWM output voltage feedback control).  
However Jang is vague in its disclosure that the control arrangement includes a first comparator for sensing a level of the current sense signal, a second comparator for sensing a direction of the current sense signal and a logic circuit adapted to combine an output of the first comparator and an output of the second comparator to provide one or more control signals for controlling the controllable rectifier.  
Klein teaches a control arrangement which includes a first and second comparator (Fig. 6 Items 22 & 24) and a logic circuit adapted to combine an output of the first comparator and an output of the second comparator to provide one or more control signals for controlling a switch (Fig. 6 Items 28, 22 & 24 controlling S1).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known use of comparators and logic circuitry to control switches as taught by 

In regard to claim 7: 
Modified Jang further discloses the wireless power transfer arrangement according to claim 5, wherein the controllable rectifier includes multiple controllable switches (Figs. 3-5 Item controlled rectifier with S1/S2) and wherein the logic circuit is adapted to provide a first control signal for a first subset of switches of the controllable rectifier and to provide a second control signal for a second subset of switches of the controllable rectifier (Figs. 3-5 Item controlled rectifier with S1/S2 by signals from PWM controller).  

In regard to claim 8: 
Modified Jang further discloses the wireless power transfer arrangement according to claim 5 including the ability to provide high and low signals (Klein: Paragraph [0017]). 
However modified Jang is vague in its disclosure of the specific design that the first comparator is adapted to provide a LOW signal if the AC current flowing from the secondary resonator to the output stage is high and to provide a HIGH signal if the AC current flowing from the secondary resonator to the output stage is low.  
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing of the invention to have selected the first comparator to be adapted to provide a LOW signal if the AC current flowing from the secondary resonator to the output stage is high and to provide a HIGH signal if the AC current flowing from the secondary resonator to the output stage is low since this is a known signal arrangement.  


Modified Jang further discloses the wireless power transfer arrangement according to claim 5 including the ability to provide high and low signals (Klein: Paragraph [0017]). 
However modified Jang is vague in its disclosure of the specific design that the second comparator is adapted to provide a HIGH signal if the AC current flowing from the secondary resonator to the output stage is positive and to provide a LOW signal if the AC current flowing from the secondary resonator to the output stage is negative.  
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing of the invention to have selected that the second comparator is adapted to provide a HIGH signal if the AC current flowing from the secondary resonator to the output stage is positive and to provide a LOW signal if the AC current flowing from the secondary resonator to the output stage is negative since this is a known signal arrangement.  

In regard to claim 10: 
Modified Jang further discloses the wireless power transfer arrangement according to claim 5, including the logic circuit is adapted to provide the first control signal for switching ON the first subset of switches and for switching OFF the second subset of switches (Klein: Paragraph [0017-0018]).  
 However modified Jang is vague in its disclosure of the specific design that the AC current flowing from the secondary resonator to the output stage is positive and above a threshold, to provide the second control signal for switching ON the second subset of switches and for switching OFF the first subset of switches if the AC current flowing from the secondary resonator to the output stage is negative and above the threshold and to provide the first and the second control signal for switching OFF the first and the second subset of switches otherwise.  
.

Claim 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2004/0218406) in view of Buchman et al. (US 2019/0334453).

In regard to claim 11:
Jang discloses the wireless power transfer arrangement according to claim 1.  
However, Jang does not explicitly disclose wherein the current sensing arrangement includes a mean value arrangement connected to the current sensing device for producing a mean value of the current sense signal and wherein the power transfer controller is adapted to control the wireless power transfer based on the mean value.  
Buchman teaches a mean value arrangement connected to the current sensing device for producing a mean value of the current sense measurements in order to control switches (Par. [0039]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known contactless electrical energy transmission system as disclosed by Jang with the known Modular multilevel converter as taught by Buchmann as doing so would have yielded the predictable results of a current sensor functioning with greater efficiency.  

In regard to claim 12:
Modified Jang further discloses the wireless power transfer arrangement according to claim 11, wherein the mean value arrangement includes a mean value rectifier for rectifying the current sense signal (Figs. 3-5 Item controlled rectifier with S1/S2) and a 40Attorney Docket No.: 1050-0032001 mean value filter connected to an output of the sense rectifier wherein the mean value is provided at an output of the mean value filter (Buchmann Par. [0039]).  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
3/12/2021